DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No.11,412,471. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US Patent No. 11,412,471 encompasses the limitations of claims 1-20 of instant application. Moreover, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. It is well settled that the omission of an element and its functions is an obvious expedient if the remaining elements performs the same function as before In re Karison, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 uspq 375 (Bd. App. 1969).
More specifically, the independent claims 1-20 of the present application are same scope, same function and same results as claims 1-20 of the US Patent No. 11,412,471. In addition, even though the claims of present application omitted or simply rearranged claimed structure, or added the limitation using similar claimed elements, the function and results of claimed invention of the US Patent No. 11,412,471 is same as claimed invention of the present application. 
In addition, the independent claims 1 and 14 of the present application is the same invention as the independent claims 1, 9, and 14 of the US Patent No. 11,412,471. The subject matter in the instant application is fully disclosed in the US Patent No. 10,879,994  and is covered by the US Patent No. 11,412,471since the US Patent No. 11,412,471 and the instant application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently.

 	
Instant Application
U.S. Patent No. 11,412,471, Application No. 17/235,436
   1. A repeater device, comprising: control circuitry configured to: 
   execute a network time synchronization with a base station, wherein the repeater device functions as a remote antenna for the base station or a remote radio for the base station based on the network time synchronization; 
   



   activate a slave mode in the repeater device; and 



   execute a synchronization with a modem of a first wireless communication device in which the repeater device in the slave mode follows a radio state of the modem of the first wireless communication device, wherein in the slave mode, the repeater device is exclusively shared with the first wireless communication device or electronic accessories associated with the first wireless communication device and not shared with other wireless communication devices present in a same area of the first wireless communication device.  

   



1. A repeater device, comprising: control circuitry configured to: 
   receive a first radio frequency signal from a base station and acquire timing information of the base station;  execute a network time synchronization with the base station based on the acquired timing information of the base station, wherein the repeater device in the slave mode, acts as a slave of the base station based on the network time synchronization; and
   activate a slave mode in the repeater device based on a request received from a first wireless communication device;    
   execute a synchronization with a modem of the first wireless communication device in which the repeater device in the slave mode follows radio signals and a radio state of the modem of the first wireless communication device.
7. The repeater device according to claim 1, wherein the control circuitry is further configured to communicate exclusively with the first wireless communication device of a plurality of wireless communication devices in accordance to a user preference set at the first wireless communication device which is not shared with other wireless communication devices present in a same area of the first wireless communication device.  
3. The repeater device according to claim 1, wherein the control circuitry is further configured to receive a first radio frequency signal from the base station and acquire timing information of the base station, and wherein the network time synchronization with the base station is executed based on the acquired timing information of the base station, and wherein the repeater device acts as a slave of the base station based on the network time synchronization.  
1…….receive a first radio frequency signal from a base station and acquire timing information of the base station; execute a network time synchronization with the base station based on the acquired timing information of the base station, wherein the repeater device in the slave mode, acts as a slave of the base station based on the network time synchronization
4. The repeater device according to claim 3, wherein the control circuitry is further configured to execute a phase and a frequency synchronization of the repeater device with the base station based on the received first radio frequency signal from the base station and the acquired timing information.
4. The repeater device according to claim 1, wherein the control circuitry is further configured to execute a phase and a frequency synchronization with the base station based on the first radio frequency signal received from the base station and the acquired timing information.
5. The repeater device according to claim 1, wherein the network time synchronization with the base station is executed when the slave mode is activated in the repeater device.  
1. A repeater device, comprising: control circuitry configured to: activate a slave mode in the repeater device based on a request received from a first wireless communication device…..
8. The repeater device according to claim 1, wherein the slave mode in the repeater device is activated based on a request received from the first wireless communication device, wherein the request is received over a cellular network or a personal area network.  
1. A repeater device, comprising: control circuitry configured to:
 activate a slave mode in the repeater device based on a request received from a first wireless communication device;
9. The repeater device according to claim 1, wherein the control circuitry is further configured to operate the repeater device in a first operating mode in which data is received at the repeater device in a first data rate prior to the execution of the network time synchronization.
14. The method according to claim 13, further comprising: communicating data in a first data rate to the first wireless communication device when the repeater device is in the first operating mode, and communicating the data in a second data rate to the first wireless communication device that is higher than the first data rate when the repeater device is switched to the second operating mode that corresponds to the slave mode.
10.The repeater device according to claim 9, wherein the control circuitry is further configured to switch the repeater device from the first operating mode to a second operating mode in which the data is received in a second data rate after the execution of the network time synchronization, and wherein the second data rate is higher than the first data rate, and wherein the second operating mode is the slave mode.  

5. The repeater device according to claim 1, wherein the control circuitry is further configured to receive an operating mode change signal from the first wireless communication device to switch the repeater device from a first operating mode to a second operating mode, wherein the second operating mode is the slave mode.
6. The repeater device according to claim 5, wherein the control circuitry is further configured to communicate data in a first data rate in the first operating mode to the first wireless communication device, and wherein the first data rate is increased to a second data rate in the second operating mode that corresponds to the slave mode.
13.The repeater device according to claim 1, wherein the control circuitry is further configured to communicate exclusively with the first wireless communication device irrespective of a plurality of wireless communication devices present in the same area in a vicinity of the first wireless communication device, and wherein the repeater device communicates exclusively with the first wireless communication device in a specific frequency in accordance with a user preference set at the first wireless communication device.
7. The repeater device according to claim 1, wherein the control circuitry is further configured to communicate exclusively with the first wireless communication device of a plurality of wireless communication devices in accordance to a user preference set at the first wireless communication device.
8. The method according to claim 7, further comprising communicating exclusively with the first wireless communication device of a plurality of wireless communication devices in a specific frequency in accordance to a user-preference set at the first wireless communication device.
14.A method of operating a repeater device, comprising: in the repeater device: 
   executing a network time synchronization with a base station, wherein the repeater device functions as a remote antenna for the base station or a remote radio for the base station based on the network time synchronization;





    activating a slave mode in the repeater device; and 


   executing a synchronization with a modem of a first wireless communication device in which the repeater device in the slave mode follows a radio state of the modem of the first wireless communication device, 



wherein in the slave mode, the repeater device is exclusively shared with the first wireless communication device or electronic accessories associated with the first wireless communication device and not shared with other wireless communication devices present in a same area of the first wireless communication device.
1. A repeater device, comprising: control circuitry configured to: 
   receive a first radio frequency signal from a base station and acquire timing information of the base station;  execute a network time synchronization with the base station based on the acquired timing information of the base station, wherein the repeater device in the slave mode, acts as a slave of the base station based on the network time synchronization; and
   activate a slave mode in the repeater device based on a request received from a first wireless communication device;    
   execute a synchronization with a modem of the first wireless communication device in which the repeater device in the slave mode follows radio signals and a radio state of the modem of the first wireless communication device.
7. The repeater device according to claim 1, wherein the control circuitry is further configured to communicate exclusively with the first wireless communication device of a plurality of wireless communication devices in accordance to a user preference set at the first wireless communication device which is not shared with other wireless communication devices present in a same area of the first wireless communication device.  
15.The method according to claim 14, further comprising receiving a first radio frequency signal from the base station and acquiring timing information of the base station, and wherein the network time synchronization with the base station is executed based on the acquired timing information of the base station, and wherein the repeater device acts as a slave of the base station based on the network time synchronization.  
1…….receive a first radio frequency signal from a base station and acquire timing information of the base station; execute a network time synchronization with the base station based on the acquired timing information of the base station, wherein the repeater device in the slave mode, acts as a slave of the base station based on the network time synchronization
17. The method according to claim 14, further comprising: operating the repeater device in a first operating mode in which data is received at the repeater device in a first data rate prior to the execution of the network time synchronization; and switching the repeater device from the first operating mode to a second operating mode in which the data is received in a second data rate after the execution of the network time synchronization, and wherein the second data rate is higher than the first data rate, and wherein the second operating mode is the slave mode.  

5. The repeater device according to claim 1, wherein the control circuitry is further configured to receive an operating mode change signal from the first wireless communication device to switch the repeater device from a first operating mode to a second operating mode, wherein the second operating mode is the slave mode.
6. The repeater device according to claim 5, wherein the control circuitry is further configured to communicate data in a first data rate in the first operating mode to the first wireless communication device, and wherein the first data rate is increased to a second data rate in the second operating mode that corresponds to the slave mode.
20.The method according to claim 14, further comprising communicating exclusively with the first wireless communication device irrespective of a plurality of wireless communication devices present in the same area in a vicinity of the first wireless communication device, and wherein the repeater device communicates exclusively with the first wireless communication device in a specific frequency in accordance with a user-preference set at the first wireless communication device.
7. The repeater device according to claim 1, wherein the control circuitry is further configured to communicate exclusively with the first wireless communication device of a plurality of wireless communication devices in accordance to a user preference set at the first wireless communication device.
8. The method according to claim 7, further comprising communicating exclusively with the first wireless communication device of a plurality of wireless communication devices in a specific frequency in accordance to a user-preference set at the first wireless communication device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132